DETAILED ACTION
This correspondence is in response to the communications received July 26, 2021.  Claims 1-20 are under consideration.  Claims 1 and 18 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,658,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor device packaging arrangement and the method of making the semiconductor packaging arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a semiconductor packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of first semiconductor die, support structure, first encapsulation portion laterally encapsulating the two aforementioned elements, second semiconductor die stacked over the support structure and connected with the first semiconductor die through 

Regarding claim 10, the prior art discloses a semiconductor packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of first semiconductor die, dummy die, conductive pillars, second semiconductor die on both the dummy die and the first semiconductor die, an insulating encapsulant encapsulating all the aforementioned elements, the particular physical orientation of a redistribution circuit which electrically couples the first and second semiconductor dies.

Regarding claim 18, the prior art discloses a method of making a semiconductor packaging arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of first semiconductor die, support structure, first encapsulation portion laterally encapsulating the two aforementioned elements, second semiconductor die stacked over the support structure and connected with the first semiconductor die through conductive pillars, and finally a second encapsulation disposed on the first encapsulation and laterally encapsulating the second semiconductor die and the conductive pillars.





Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893